DETAILED ACTION
This action is responsive to the Application filed 5/15/2020.
Accordingly, claims 1-16 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 14-16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Zhang, USPubN: 2017/0142203 (herein Zhang) in view of Shuster et al, USPubN: 2017/0364342 (herein Shuster), Thompson, USPubN: 2016/0301739 (herein Thompson) and Kristopher Sandoval, “Docker Containers and APIs: A Brief Overview”, Nordic APIs, September 1, 2015 pp: 1-9 (herein Sandoval or https://nordicapis.com/docker-containers-and-apis-a-brief-overview  ), further in view of Dai et al, USPN: 10,469,574 (herein Dai), Kumar et al, USPubN: 2017/0214550 (herein Kumar) and Reinecke, USPN: 10,409,988 (herein Reinecke) 
	As per claim 1, Zhang discloses a computer-implemented method comprising:
	providing, by a computing device, a deployment data object (container to be deployed – para 0023; container to be deployed – para 0025) to a plurality of instances of an application cluster (e.g. list of deployable hosts … cluster- para 0006; host cluster - para 0020; clusters – para 0022 ;para 0029) via Docker invocation service (mapping allocated … by Docker – para 0027; port mapping assigned by the Docker – para 0017 – Note1: Docker open-source Application via which methodology – see para 0003-0004 - a sandbox and fully operational package is provided as a container for execution by the Docker Service and processing thereby over port/host/directory mapping – Fig. 2 and related text - using programmatic interface or functions inside the self-deployment data from below – for effect of mapping - need_host_exports, directory mapping – para 0031-0032 and variable setting and verification thereof - para 0031-0032, 0039; para 0044--0053 - reads on deployment object in self-contained block whose internal programmatic setting are invoked within the container confines by the Docker invocation service to interact with database or configuration repository, the interaction invoked internal to the deployment object by a container deployment instance without having the latter to issue external calls to outside resources) to a centralized repository (e.g. configuration … pre-stored into a database – para 0023; pre-stored configuration – para 0020; database – para 0065, 0070) without a need (see Note1) for a plurality of instances of the application cluster to conduct external API calls  to one or more service entities, the deployment data object being based on deployment data (its corresponding configuration … from the databas, directory mapping, port mapping, container memory – para 0025, 0065, 0070; resource information, name or ID form … stored in the database record- para 0029; port mapping information, port field host field - para 0027-0028, 0031-0032, 0039; directory mapping inforamtion – para 0065 )
	A) Zhang does not explicitly disclose providing deployment data object via Docker invocation service to a repository as via
	internal application programming interface calls to a centralized repository.
	The methodology of container entails a fully integrated functionality being deployable in a isolated execution setting packaged with an object or deployment container as set forth by the Docker application and this either discloses a self-sufficient API package or would have rendered all API setting inside this container obvious. 
	Shuster discloses use of a plug-in (para 0035) within a interactive context to configure software applications inside a Dockerfile instance (para 0033) in the context of provisioning of 
	Further, Thompson discloses a configuration GUI  (Fig. 3) to provision endpoints software (Fig. 1-2) as console presenting API options and receiving API mapping definition(Fig. 4A), using various format in a variety of protocols, including that of RPC, REST API or binary API, which can act in container format, and carrying information capture in terms of XML, HTML, JSON; where generation of a REST API can be mapped to a binary API or a remote procedure call (para 0014), where the API binary as configured withn the endpoint console acts as a proxy to request for processing by back end systems and obtain resluts back to the calling system effectuated via the proxy interface (Fig. 4B).  Hence, container format for generating an API proxy according to REST API or RPC protocol to obtain data from back-end resources entails end-point system/console by which container or contained API and/or binary code therein would issue proxy type calls request from inside the container thereof to obtain resources or call data back into the calling proxy is recognized.
	Moreover, Sandoval discloses a distinction between conventional APIs and Docker type of packaging as assembly of binaries, libraries operating as a self-sufficient container having application similar to using execution of virtual machine having all of their dependencies to be hosted on any system (the Docker Approach: pg. 3), the Docker methodology as Open Source benefiting from Sandboxing security, where APIs contained with this secure methodology are simpler to check and ease stable iteration and obviate explicit multi-dependency with other APIs (pg. 4-5), the Docker command effecting function calls to create, assign a core, create a Run command and exposing a port per a traffic to be completed with a API functionality (see Simple Docker Commands, pg. 5).  Thus, self-contained effect of secure, simpler functionalities or binaries inside a Docker container to carry out API commands or perform function calls achieving similar effect of a conventional API functionality is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement deployment type functionality or commands to configure or mapping configuration information or host ports per Zhang’s Docker invocation paradigm so that provided deployment data object via Docker invocation service to interact with configuration pre-stored in a repository makes use of internal application programming interface calls to a centralized repository, as part of implemented functions or binaries assembly – as per library, JDK source from Shuster, per Thompson binary or REST API formation, or simple Docker port matching command in Sandoval’s self-contained functions – inside the  Docker container; because
	Implementation of containerized code execution and parameterization of call instance per effect of a container formation as set forth above, not only achieve a same interface call or API directed to a repository or resource store hosted by a environment to obtained resuts back into a container, while averting consideration for inter-APIs dependency typically required for the design of conventional user APIs; but also afford variety of code sources (e.g. library repository, JDK and archived assembly) to be imported into a container build context, flexibility for the container code to be hosted in plural platforms, added with  a) benefits from the sandbox type (security) protection attached with a formation of container software; b) simplified testability characteristic of the functionality or code calling being packaged for a given container deployment platform; and c) API reachability capability by which deployment of self-contained container code can be extended to obtain external source information (or remote data access data) similar to conventional API being dispatched to inquire data from outside environments.   
	B) Nor does Zhang explicitly disclose, by the computing device:
	providing, the deployment data object (to the plurality of instances of the application cluster) via the internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster (without the need for the plurality of instances to conduct external API calls to the one or more service entities after the restart).
	Provision of a Docker deployment object such as a container via container self-contained API implementation to direct calls to a repository or JSON configuration data to match port or host location parameters is shown in Zhang’s Docker invocation service, where the self-sufficient code contained using this deployment data object is by virtue of obviousness (see rationale A from above) represents similar implementation to that of a API formed internal to the container for interacting with configuration in database or repository data for consolidating a multi host cluster deployment.  Hence, internal API calls to configuration pre-stored in a repository to configure a deployment via use of a Deployment data object or Docker container instance is recognized.
	Use of containerized software binaries or application code translated from a Open-source such as a Docker framework using configuration pre-stored as per Zhang approach is shown as container software execution to support restart for failing applications or effecting recovery from disaster situations, as in Dai system; that is, Dai discloses cluster controller (col. 3 li. 29-46) container host applications (e.g. Docker, Kubernetes)  using containerized stateful application as application executing inside a container that keeps track of former container execution states associated wit Open-source shared storage solution, the solution tailored for database application for effecting data persistency and continuity, where existing container configured for backup and recovery (Flocker) method including implementation of replica hosts (Fig. 2-3) among a list thereof (Replica host, Docker Registry - col. 4 li. 39 to col. 5 li. 8) such that upon an existing container failure, replica host equipped (col. 6 li. 1-11) with replica containers are used in migration and backup for recovery processes within the container hosting environmnet (col. 1 li. 34-52); e.g. to resume cluster operatoin using container in a next host (Fig. 2)
	Kumar also discloses container persistence state in database for storing state data, using engine and interactive API (para 0101) to orchestrate containers as part of backup and disaster recovery service (para 0043) where a secondary container seamlessly takes over execution state of a primary container (Fig. 1-2, 5, 7) using database information and registration data via the orchestration engine.  Hence orchestration engine using a Docker framework (para 0095; para 0083) to register container state data and interacting with registration, DB configuration data thereof for deploying host container code execution as a service for  backup and disaster recovery is recognized.
	Accordingly, Reinecke discloses repository of snapshot, ,forensic capture and script (Fig. 1; col. 5 li .4-19) in support for remediation system having multi component layers implemented with container and cooperating with triggering entity per a recovery service; e.g. to rejuvenate hardware (e.g. restarting, rebooting, recreation) and pre-empt undesirable security issues (col .2 li. 37-53), using a VM container recovery agent (Fig. 1; col. 4 li. 47 to col. 5 line 3) performing recovery actions on application components of a next layer using one selective recovery script (from database) passed to the recovery service to perform actions of container engine API for effecting rollback (col. 6, li. 16-26) as part of the escalated remediaton (col. 6 li. 39-55) detected or triggered for rejuvenating, restart containerized application web-application.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Docker and container-registration thereby so that deployment data object provision (to the plurality of instances of the application cluster) by the Docker invocation framework includes executing the internal API calls – containerized APIs packaged within the deployment object as per rationale A from above - to the centralized repository – e.g. repository of diagnostics, snapshot and recovery scripts in Reinecke; or container persistent state repository in Kumar; or Flocker solution and backup database in Dai -  in the sense that after a restart - as per Reinecke - of the application cluster – per Dai and Zhang - , the executed API as containerized calls would restore – per recovery container code by Dai, Kumar or Reinecke -  each of the plurality of application instances to a configuration (pre-fault, pre-disaster, pre-reboot, pre-recovery state) prior to the restart of the application cluster (per Dai, Reinecke and Zhang) without the need for the plurality of instances to conduct external API calls (see self-sufficient containerized functions or internal APIs as set forth in rationale A) to the one or more service entities after the restart; because
	Self-sufficient containerized code in terms of API type of executables or functions set inside a container for simple, immediate deployment at any host platform coupled with support of persistence database or repository effect of registering execution data, fault history, diagnositc information or knowledgebase for fault/solution pairing as set forth above, would provide a pre-packaged, ready-to-deploy and cost-effective assembly for porting a distributed solution such as to remedy to issues at various host platforms or layers of executing applications thereon, or carry out recovery actions caused by a disaster being registered with said fault, and state DB knowledge, whereas distributing of containerized code as solution package not only support multi-environment remediation, system reboot or fault-recovery but would also combine the cooperative assistance from database with the Open-source code packaging by the Docker type of container-builder methology, the containerized code building per the latter having relative usability advantage from flexibility and multi-context application deployment as well as a) benefits from the sandbox type protection attached with a formation of container software, b) simplified testability characteristic of the functionality or code calling being packaged for a given container deployment platform and c) API reachability capability by which deployment of self-contained container code can be extended to obtain external source information (or remote data access data) similar to conventional API being dispatched to inquire data from outside environments.
	As per claims 2-3, Zhang discloses method of claim 1, further comprising organizing the deployment data into a format (see JSON – para 0025, 0027) that can be interpreted by the application cluster (Note2: use of container deployement and configuration embedded as object to be deployed as designated host among the cluster reads on format of the configuration included for interpretation with the parameterization of container instance being processed for deployment at each cluster host environment); wherein the deployment data is organized in a JavaScript Object Notation (JSON) format (see above).
	As per claim 4, Zhang discloses method of claim 1, further comprising storing the deployment data object (container configuration … pre-stored into database – para 0023; container to be deployed and corresponding configuration … stored in the database – para 0025; container to be deployed … configuration information … into a database – para 0065) in the centralized repository with access by the plurality of instances of the application cluster (container to be deployed … corresponding host cluster- para 0065) via the internal API calls (see rationale A in claim 1). 
	As per claim 8, Zhang discloses method of claim 1, wherein a service provider at least one of creates (container deployment -  para 0005-0006; Fig .5; container is created – para 0017), maintains, deploys (deploy the container – para 0040-0043 ) and supports (dispatch center is a server – para 0059; Fig. 2; para 0068-0070) the computing device.
	As per claim 9, Zhang discloses method of claim 1, wherein the providing the deployment data object is provided by a service provider (dispatch center is a server – para 0059; Fig. 2; para 0068-0070) on a advertising (publish it – para 0003; clients – para 0083), subscription and/or fee basis (Note2: clients of a service via use of server reads on provider operating on basis of fee administration associated with subscriber of such service).
	As per claim 10, Zhang discloses method of claim 1, wherein the computing device includes software provided as a service (see claim 9; docker service – para 0029); 
	but Zhang does not explicitly disclose the service as one integrated in a cloud environment; but based on the well-known use of cloud as environment to support a Docker methodology (Docker technology in cloud computing – para 0004), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Zhang’s instance of Docker service (para 0029) so that the provisioning of container thereby would operate within the integrated resources of a cloud computing infrastructure, as this cooperative aspect in merging cloud service rendering, cluster execution with the methodology of container software provision by Docker would result in achieving a mutual merging of respective benefits emanating on one hand, from cloud management and asset control therein, and, on the other hand, the multi-host portability of code packaged in self-sufficient configuration that not only facilitate programmatic testability at a host platform (per rationale A in claim 1) but would also obviate additional inter-process dependency consideration during runtime of the host application in which the Docker code is being deployed.
	As per claim 11, Zhang discloses method of claim 1, further comprising deploying a system for reducing external API calls (see Note1) when deploying an artifact (para 0045; deploy_container_num – para 0047) in the application cluster (refer to claim 1), comprising providing a computer infrastructure operable to perform the obtaining the deployment data object (see container in claim 1; para 0017, number of containers to be deployed – para 0025, 0039-0043) and the providing the deployment data object (refer to claim 1).
	As per claim 12, Zhang discloses a computer program product for reducing external application programming interface (API – see Note1) calls in an application cluster the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	provide deployment data (refer to claim 1) to a plurality of instances of an application cluster (refer to claim 1) via internal API calls (refer to rationale A in claim 1) to a centralized repository without the need for the plurality of instances to conduct external API calls to one or more service entities;
	provide the deployment data to the plurality of instances of the application cluster (refer to claim 1) via internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster (refer to rationale B in claim 1) without the need for the plurality of instances to conduct the external API calls (refer to rationale B in claim 1) to the one or more service entities after the restart.
	C) Zhang does not explicitly disclose program instructions to cause the processing device to
	update the deployment data in the centralized repository with deployment data for a new artifact.
	But port and host lists associated with configuration data pre-stored in database for consolidating a cluster dispatch per the initialization of variable and port/host verification geared for a new deployment in Zhang check of ports, memory and host lists (Fig. 2-3) entails effect of iterative check that update a configuration in terms of a removal  from a list (para 0053, 0055, 0063) or possible kill of a specific container due to memory insufficiency (para 0051, 0092), and usability or reusability of configuration data (e.g. in JSON format) via a proper management of repository to persist container configuration in terms of recording updated list of hosts and adjusting directory settings with information referencing only containers deemed proper for a given target host list is recognized.
	Based on the committing DB recordation of container configuration (in JSON format) in relation to a particular host cluster as well as containers identified for deployment on such cluster (para 0025, 0029), and in light of container database as managed in Kumar (para 0043, 0101) being configured to record state of container operation in accordance with execution in a specific cloud service instance where container record entries reflect such state for learning and adaptation in recovery service, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement recordation of container configuration and meta-information reflecting change to the latest recordation thereby in Zhang’s pre-storing of configuration data so that deployment data in the centralized repository with deployment data for a new artifact (such a host entry or port variable identifed with a platform) entries of candidate list for a deployment would be subjected to changes, add or removal as set forth in the iterative verification and variable matching in Zhang and included as part of update process to commit latest states into a container repository as shown in Kumar database to consolidate and manage latest state of container configuration instances; because
	latest update to a configuration database or a registration store that captures latest information reflective of movement, addition or removal of development artifacts registered during various instances of service development or cluster deployment configuration per Zhang’s container formaton approach would serve as most useful knowledge on success/failure state as well as parametric set deemed applicable or non-compliant with a given deployment instance, the update state thereof obtained from a well manage database being instrumental in a endeavor by which learning and reusability from past configuration, container application setting can be reapplied towards other application; e.g. accommodating a particular cluster size service, or handling disaster like situations that require system restore and proper network backup using containerized software.
	As per claim 14, Zhang discloses computer program product of claim 12, wherein the program instructions further cause the computing device to provide the deployment data to a plurality of instances of
	the application cluster via internal API calls (refer to rationale A in claim 1) to cause the plurality of instances of the application cluster (refer to claim 1) to deploy the new artifact (refer to claim 11; para 0045; deploy_container_num – para 0047 ) without the need for the plurality of instances to conduct external API calls (see Note1) to the one or more service entities.
	As per claims 15-16, Zhang discloses a system comprising:
	a CPU, a computer readable memory and a computer readable storage medium associated with a computing device (para 0081, 0086, 0094); 
	program instructions to deploy artifacts (refer to claim 11) in accordance with deployment data (refer to claim 1) obtained via internal API calls to a centralized repository(refer to claim 1) without conducting external API calls (see Note1); and 
	program instructions to provide the deployment data to a plurality of instances of an application cluster (refer to claim 1) via the internal API calls to the centralized repository after a restart of the application cluster to restore (see rationale B in claim 1) each of the plurality of instances to a configuration prior to the restart of the application cluster without a need for the plurality of instances to conduct the external API calls to one or more service entities after the restart, (refer to rationale B in claim 1)
	wherein the program instructions are stored on the computer readable storage medium (para 0081) for execution by the CPU via the computer readable memory.
	program instructions to deploy a new instance (new list of online hosts – para 0037; deployed …corresponding host – para 0006; para 0022-0025; can be deployed on a particular host – para 0019; cluster to which the container to be deployed corresponds – para 0029) into the application cluster.
Claims 5-7, 13 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Zhang, USPubN: 2017/0142203 (herein Zhang) in view of Shuster et al, USPubN: 2017/0364342 (herein Shuster), Thompson, USPubN: 2016/0301739 (herein Thompson) and Kristopher Sandoval, “Docker Containers and APIs: A Brief Overview”, Nordic APIs, September 1, 2015 pp: 1-9 (herein Sandoval or https://nordicapis.com/docker-containers-and-apis-a-brief-overview), further in view of Dai et al, USPN: 10,469,574 (herein Dai), Kumar et al, USPubN: 2017/0214550 (herein Kumar) and Reinecke, USPN: 10,409,988 (herein Reinecke), and further of Holland et al, USPubN: 2014/0082749 (herein Holland). 
	As per claim 5, Zhang does not explicitly disclose the method of claim 4 as consolidating the deployment data as a compressed archive.
	Zhang discloses configuration data saved in JSON format as a form of encoding (para 0025-0027) as configuration archive being transferrable into a Docker Service application for assembling containers respectively destined for a multi-hosts cluster deployment
	Archive persisted to support similar containerized application vai Docker methodology is shown in Shuster’s Open-source site using a plug in (para 0017, 0033, 0037) to fetch repository information and configurable parameters from archive file (e.g. Dockerfile, image, archive, zip file – para 0018) for a particular deployment setting, the archive file containing JDK image or zip programs (para 0043)
	Moreover, Holland discloses storage data in a common, normalized format such as JSON persisted with segment indexing metadata  (para 0110-0113) implemented in form of a encrypted manifest (zip archive file) acting as hint file uploaded with the stored content to help decrypt the compressed hint information (para 0114-0120) thereby extract segments of the stored content.
	 Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Docker-related configuration content and encoding the persisted file for that effect per the container deployment service in Zhang so that information structured for Docker configuration like the normalized JSON format can be implemented for secure utilization, or transfer in a archive format or zip file form – as in Shuster  or compressed archive file as per Holland; because
	Information proprietary to a service enterprise geared for configuring deployment of cluster within a same business infrastructure should be protected against vulnerability attacks, and encoding information (configuration information) on persistent storage for supporting configuration of multi-machine hosted service deployment using the container-based deployment per effect of compressed and encrypted archiving as set forth above would impart a level of protection to the stored information for the lifecycle usage of the persisted data; in terms of prevention against alteration of segments of a stored state, and undesirable access of the proprietary content by unauthorized entities intervening with reception or the transferring of this configuration data (e.g. JSON format as per Zhang) from repositories onto a configuration framework, such as Zhang’s Docker invocation application. 
	As per claim 6, Zhang discloses providing the consolidated deployment data (per claim 5)  to the plurality of instances of the application cluster (refer to claim 1) via internal API calls (refer to rationale A in claim 1) without the need (see Note1) for the plurality of instances to conduct external API calls to the one or more service entities.
	As per claim 7, Zhang does not explicitly disclose (method of claim 6 further comprising) providing a trigger notification to each of the plurality of instances of the application cluster based on storing the deployment data object.
	Informing a deployment service to the effect of a fault in consolidating a containerized deployment of clustered hosts is shown in Zhang as a error message using a Containernum module (para 0047).
	Kumar’s cloud service discloses notification sent to the cluster infrastructure recipients about state of container execution such as capacity or off-line issues (para 0092-0093), using a API framework by which an orchestration engine provides message indicating successful provisioning of virtual container-based application from configuration details (para 0058) specific to provisioning of a virtual network
	Completion state of a containerized component action dispatched as notification by a recovery agent to a triggerirng entity (col. 4 li. 22-46) of a remediation service to provide container-based recovery is shown in Reinecke (col. 6 li. 16-34); hence use of triggering entity to start or terminate a container action upon real-time notification of the container deployment success or non-success is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement message and communication interface between the target service hosts or networked cluster in Zhang with a container provisioning framework so that a trigger entity would be included with this interface to provide notification or message directed at the infrastructure cluster recipient of the container deployment with indication effect that the cluster provisioning is unsucessful– during a Docker configuration phase as in Zhang -  or faulty during a container deployment phase –as per Kumar cluster support - or fully successful – as per Reinecke recovery service; because
	Providing a triggering entity set between a configuration layer of container and back end support to respond to configuration fault notification would instantiate signalling at the configuration layer so that immediate remedial action be taken to overcome any deficiency incurred with the contatiner assembling stage, wheras the notification fault interpreted via the triggering entity responsive to a actual execution state of deployed cluster would also start activation (by the entity) of remedial action at the container framework level to instantiate additional containerized resources to overcome NW traffic or service cluster issues caused by the hosted container actions as well as triggering a stop to further generation of container software when a received notification informs the triggering entity with a full completion state of container(s) previously sent out for a cluster deployment service; alleviating thereby extraneous use of container verification and code assembling payload as well as Open-Source content compilation resources.
	As per claim 13, Zhang discloses computer program product of claim 12, wherein the storing the deployment data includes storing the deployment data as a compressed archive.
	( All of which having been addressed in claim 5)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 12, 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 12, 15 of U.S. Patent No. 10,725,757 (hereinafter ‘757).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.

Instant claim 1				 ‘757 claim 1
 A method comprising providing of deployment data object being based on deployment data;
A computer-implemented method, comprising 
obtaining deployment data to be deployed into an application cluster; and storing, deployment data as a deployment data object
providing, by a computing device, a deployment data object to a plurality of instances of an application cluster via internal application programming interface (API) calls to a centralized repository without a need for a plurality of instances of the application cluster to conduct external API calls to one or more service entities, the deployment data object being based on deployment data;
providing, by the computing device, the deployment 
data object to a plurality of instances of the application cluster via internal API calls to the centralized repository without the need for the plurality of instances to conduct external API calls to the one or more service entities; 
providing, by the computing device, the deployment data object to the plurality of instances of the application cluster via the internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster without the need for the plurality of instances to conduct external API calls to the one or more service entities after the restart.
providing the deployment data to the plurality of instances of the application cluster via internal API calls to the centralized repository after a restart
of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster without the need for the plurality of instances to conduct external API calls to the one or more service entities after the restart.



Instant claim 12				‘757 claim 12
product for reducing external application programming interface (API) calls in an application cluster, comprising instructions to
provide deployment data to a plurality of instances of an application cluster via internal API calls to a centralized repository without the need for the plurality of instances to conduct external API calls to one or more service entities;
product for reducing external application programming interface (API) calls in an application cluster, comprising instructions to
provide the deployment data to a plurality of instances of the application cluster via internal API calls to the centralized repository without the need for the plurality of instances to conduct external API calls to one or more service entities, 
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
update the deployment data in the centralized repository with deployment data for a new artifact; and

the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
update the deployment data in the centralized repository with the deployment data for the new artifact; and

provide the deployment data to the plurality of instances of the application cluster via internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster without the need for the plurality of instances to conduct the external API calls to the one or more service entities after the restart.
provide the deployment data to the plurality of instances of the application cluster via internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster without the need for the plurality of instances to conduct external API calls to the one or more service entities after the restart.


Instant claim 15 recite the similar subject matter to instant claim 1, whereas ‘757 claim 15 recites simlar language to that of ‘757 claim 1; hence instant claim 15 would be deemed non-patentable for the same reason instant claim 1 is being conflicting with ‘757 claim 1.
Dependent isntant claims 2-11, 13-14 and 16 for being dependent upon a rejected base claim are deemed non-patentable for the same reasons set forth with the Double Patenting rejection.
Claims 1, 12, 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 11, 14 of U.S. Patent No. 10,394,538 (hereinafter ‘538).
Instant claim 1				  ‘538 claim 1
A method comprising providing of deployment data object being based on deployment data;
providing, by a computing device, a deployment data object to a plurality of instances of an application cluster via internal application programming interface (API) calls to a centralized repository without a need for a plurality of instances of the application cluster to conduct external API calls to one or more service entities, the deployment data object being based on deployment data;
A computer-implemented method comprising: obtaining, and storing, by the computing device, the deployment data as a deployment data object in a centralized repository that is accessible to a plurality of instances of the application cluster via internal API calls; and providing, by the computing device, the deployment data object to a plurality of instances of the application cluster via internal API calls to the centralized repository without the need for the plurality of instances to conduct external API calls to the one or more service entities,

providing, by the computing device, the deployment data object to the plurality of instances of the application cluster via the internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster without the need for the plurality of instances to conduct external API calls to the one or more service entities after the restart.
providing the consolidated deployment data to the plurality of instances of the application cluster via internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster without the need for the plurality of instances to conduct external API calls to the one or more service entities after the restart.


Instant claim 12				‘538 claim 11
product for reducing external application programming interface (API) calls in an application cluster, comprising instructions to
provide deployment data to a plurality of instances of an application cluster via internal API calls to a centralized repository without the need for the plurality of instances to conduct external API calls to one or more service entities;
program product for reducing external application programming interface (API) calls in an application cluster, comprising instructions to
provide the consolidated deployment data to a plurality of instances of the application cluster via internal API calls to the centralized repository without the need for the plurality of instances to conduct external API calls to one or more service entities;
update the deployment data in the centralized repository with deployment data for a new artifact;
update the consolidated deployment data in the centralized repository with the deployment data for the new artifact;
and provide the deployment data to the plurality of instances of the application cluster via internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster without the need for the plurality of instances to conduct the external API calls to the one or more service entities after the restart.
and provide the consolidated deployment data to the plurality of instances of the application cluster via internal API calls to the centralized repository after a restart of the application cluster to restore each of the plurality of instances to a configuration prior to the restart of the application cluster without the need for the plurality of instances to conduct external API calls to the one or more service entities after the restart.


Instant claim 15 recites the similar subject matter to instant claim 1, whereas ‘538 claim 14 recites simlar features to those of ‘538 claim 1; hence instant claim 15 would be deemed non-patentable for the same reason instant claim 1 is being conflicting with ‘538 claim 1.
Dependent instant claims 2-11, 13-14 and 16 for being dependent upon a rejected base claim are deemed non-patentable for the same reasons set forth with the Double Patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 05, 2021